Citation Nr: 1734170	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  16-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of a VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's hypertension either began during or was otherwise caused by his military service, or was either caused or aggravated by his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  The Veteran was provided with an examination addressing his hypertension in June 2015.  The Board finds that the examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board finds this opinion to be adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board otherwise finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that his hypertension is related either directly to his service or secondarily to his service-connected diabetes.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Additionally, hypertension is a chronic disease, and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for this disability, if it manifests to a compensable degree within the year after active service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If herbicide exposure occurred, the Veteran is entitled to a presumption of service connection for certain disorders.  39 C.F.R. § 3.309(e) (2016).  While ischemic heart disease is included among the list of presumptive disabilities, that term explicitly excludes hypertension.  39 C.F.R. § 3.309(e), Note 3 (2016). Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's hypertension is not entitled to presumptive service connection.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Board notes that "hypertension" is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  

Turning to the facts in this case, service treatment records reflect that in March 1966, the Veteran denied experiencing high blood pressure.  In his March 1966 separation examination, the Veteran's heart and vascular system were noted to be normal, and his blood pressure was 135/70 mmHg.  The Veteran did not otherwise receive treatment for, nor did he complain of symptoms relating to, elevated blood pressure during his military service.  

Following service, the Veteran was treated for diabetes as early as June 2000, at which time his blood pressure was 114/48 mmHg and 117/72 mmHg.  In August 2000, the Veteran's blood pressure was 136/72 mmHg.  In September 2000, the Veteran's blood pressure was 126/78 mmHg.  In July 2001, the Veteran's blood pressure was 128/78 mmHg.  In August 2001, the Veteran's blood pressure was 141/76 mmHg. 

The Veteran underwent an examination addressing his diabetes in November 2001, at which time his blood pressure was 170/110 mmHg.  The Veteran was noted to have hypertension that was poorly regulated.  The examiner found, however, that the Veteran did not have complications of neuropathy such as renal disease.  In December 2001, the Veteran's blood pressure was 156/84 mmHg.  

In May 2002, the Veteran's blood pressure was 144/80 mmHg.  In June 2002, the Veteran's blood pressure was 147/96 mmHg.  In June 2003, the Veteran's blood pressure was 154/88 mmHg and 144/83 mmHg, and he was noted to take medications to treat his elevated blood pressure.  Since that time, the Veteran has consistently received treatment for hypertension.  

The Veteran underwent an additional examination addressing his diabetes in August 2006, at which time the examiner noted that the Veteran had long-standing hypertension, and the Veteran's blood pressure was 120/70 mmHg at the time of the examination.  The examiner found that the Veteran had never had an abnormal serum creatinine, marked proteinuria, or frank renal failure.  The examiner indicated that the Veteran did not have renal diseases or renal failure, and the examiner found that the Veteran's hypertension was etiologically unrelated to his diabetes.  

The Veteran underwent an additional examination addressing his diabetes in August 2008, at which time the examiner noted that the Veteran had long-standing hypertension, with a blood pressure of 120/80 mmHg at the time of the examination.  The examiner found that the Veteran had never had progressive proteinuria or renal failure.  The examiner noted that the Veteran's blood testing did not show proteinuria or renal disease, and the examiner found that the Veteran's hypertension was etiologically unrelated to his diabetes.  The Veteran underwent an additional examination addressing his diabetes in December 2008, at which time the Veteran's blood pressure was 169/97.  The examiner found that the Veteran had "very few complications" of diabetes, and noted only erectile dysfunction as a complication.  In July 2011, the Veteran was noted to have good renal function.  

The Veteran filed his claim of entitlement to service connection for hypertension in April 2015.  In June 2015, the Veteran claimed that his hypertension occurred as a result of his service-connected diabetes.  The Veteran underwent a VA examination in June 2015, at which time the examiner found it to be less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  As a rationale for this opinion, the examiner noted that the Veteran was diagnosed with essential hypertension in 2003.  The examiner noted that the Veteran did not have diabetic nephropathy that might contribute to hypertension.  In August 2015, the Veteran stated that he did not have hypertension when he entered the service, but he had it when he separated from service.  

Upon review of these facts, the evidence shows that the Veteran has been treated for hypertension since filing his claim in April 2015.  The first Hickson/Wallin element, evidence of a current disability, is accordingly met.  

To the extent that the Veteran claims that his hypertension is directly related to his service, the Board notes that the Veteran's service treatment records are silent for treatment or complaints relating to hypertension, and his service separation examination was normal.  Furthermore, the Veteran has not identified a specific in-service event or injury that he believes gave rise to his hypertension; instead, he has instead only broadly argued that his hypertension is related to service.  Accordingly, the Board finds that the second Hickson element is not met.  

While it is unnecessary to address the remaining question of medical nexus, given the failure of the evidence to demonstrate an in-service event, the Board notes that the weight of the evidence of record otherwise fails to connect the Veteran's hypertension to his military service.  No clinician has linked the Veteran's hypertension to his service.  The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his hypertension, and it finds that he has not done so.  Following the Veteran's separation from service in 1966, at which time he was found not to have hypertension, he was first noted to be hypertensive in 2001.  The Board otherwise notes that the Veteran began consistently receiving treatment for hypertension in 2003.  Thus, the Board notes that the Veteran did not receive treatment for hypertension, nor did he complain of symptoms of hypertension, for several decades following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's hypertension was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  

Furthermore, to the extent that the Veteran claims that his hypertension is secondarily related to his service-connected diabetes, the Board finds that the weight of the medical evidence is against such a finding.  Examiners, including those from November 2001, August 2006, August 2008, December 2008, and June 2015, have consistently failed to attribute the Veteran's hypertension to his service-connected diabetes.  The Board has otherwise reviewed the Veteran's treatment records for evidence that his hypertension has been caused or aggravated by his service-connected diabetes, and it cannot find that the weight of the evidence supports such a finding.  

To the extent that the Veteran believes that his hypertension is related directly to his service or secondarily to his diabetes, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a hypertension disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hypertension is related to his service or to his service-connected diabetes, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the internal functioning of the Veteran's vascular and cardiac systems, the functioning of which is not readily perceivable by the use of a person's senses.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for hypertension.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertension is denied.  




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


